Case 5:18-cv-00224-JSM-PRL Document 18 Filed 05/07/19 Page 1 of 1 PageID 68


                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

JUDITH SMITH,

       Plaintiff,

v.                                                        Case No: 5:18-cv-224-Oc-30PRL

WESTLAKE SERVICES, LLC,

       Defendant.

                                          ORDER

       On August 23, 2018, this case was stayed and administratively closed pending

arbitration. The Court has been advised via a Notice of Pending Settlement (Dkt. 17) that

the above-styled action has been settled. The stay is hereby lifted and the Clerk is directed

to reopen the case. Accordingly, pursuant to Local Rule 3.08(b), it is

       ORDERED AND ADJUDGED that this cause is hereby DISMISSED without

prejudice and subject to the right of the parties, within sixty (60) days of the date of this

order, to submit a stipulated form of final order or judgment should they so choose or for

any party to move to reopen the action, upon good cause shown. After that 60-day period,

however, dismissal shall be with prejudice. All pending motions, if any, are DENIED as

moot. The Clerk is directed to close the file.

       DONE and ORDERED in Tampa, Florida, this 7th day of May, 2019.




Copies furnished to:
Counsel/Parties of Record
